AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case
                                                                                                                                 ·"~

                                                                                                                                    !
                                    UNITED STATES DISTRICT Co                                                  l,,, ll " ?n1·9
                                                                                                              AUuvocU
                                                                                                          I
                                         SOUTHERN DISTRICT OF CALIFORNIA                                  I
                                                                                                      (>      .   (   .     .
                UNITED STATES OF AMERICA                                                             INAL CASE' ' ..                . i:·•:>-!IA
                                                                    JUDGMENT IN AC                                               ():-:_:·'UTY
                               V.                                   (For Offenses Committed irorAfler-Novemherli"t987}~~---····--·
                 Thomas Paul RINEHART (I)
                                                                         Case Number:      19CR2580-AGS

                                                                    ANTON VIALTSEN
                                                                    Defendant's Attorney
REGISTRATION NO.               75475298


The Defendant:
 ~   pleaded guilty to count(s)     1 OF THE SUPERSEDING MISDEMEANOR INFORMATION

 D  was found guilty on count(s)
    after a nlea of not e:uiltv.
Accordingly, the defendaot is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                            Count
Title & Section                   Nature of Offense                                                                       Number(s)
18 USC 3                          ACCESSORY AFTER THE FACT TO IMPROPER ENTRY                                                  1
                                  BY AN ALIEN (MISDEMEANOR)




     The defendaot is sentenced is provided on page 2 of this judgment

D    The defendaot has been found not guilty on count( s)
[:gJ Count(s)    UNDERLYING COUNTS                           are Dismissed without prejudice on the motion of the United States.

~    Assessment : REMITTED



~   No fine                D Forfeiture pursuant to order filed                                          , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant's economic circumstances.




                                                                   HON. A  REW G. SCHOPLER
                                                                   UNITED STATES MAGISTRATE JUDGE


                                                                                                                      19CR2580-AGS
EFENDANT:                Thomas Paul RINEHART (I)                                                 Judgment - Page 2 of 2
CASE NUMBER:             19CR2580-AGS

                                                IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED




•     Sentence imposed pursuant to Title 8 USC Section 1326(b).
•     The court makes the following recommendations to the Bureau of Prisons:




•     The defendant is remanded to the custody of the United States Marshal.

•     The defendant shall surrender to the United States Marshal for this district:
      •    at _ _ _ _ _ _ _ _ _ A.M.                         on
      •    as notified by the United States Marshal.
                                                                  ------------------
      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •    on or before
      •    as notified by the United States Marshal.
      •    as notified by the Probation or Pretrial Services Office.

                                                      RETURN

I have executed this judgment as follows:

     Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                               UNITED STATES MARSHAL



                                   By                    DEPUTY UNITED STATES MARSHAL




                                                                                                     19CR2580-AGS
